Case 1:19-mc-91288-PBS Document1 Filed 05/13/19 Page 1of5

COMMONWEALTH OF MASSACHUSETTS
SUFFOLK, SS. SUPREME JUDICIAL COURT

FOR SUFFOLK COUNTY
NO: BD-2018-112

IN RE: Melvin Alanson Heard
AMENDED ORDER OF TEMPORARY SUSPENSION

This matter came before the Court, Cypher, J., ona
Petition for Temporary Suspension pursuant to S8.J.C. Rule 4:01,
§ 12A filed by Bar Counsel on April 29, 2019. The parties
having waived hearing and assented to an order of temporary
suspension,

It is ORDERED that:

1. Melvin Alanson Heard is temporarily suspended from the
practice of law in the Commonwealth pending further order of the
Court effective forty-five (45) days from the entry date of this
Order. ~

It is FURTHER ORDERED that:

2. Within fourteen (14) days of the effective date of
this Order, the lawyer shall:

a) file a notice of withdrawal as of the effective

date of the temporary suspension with every court, agency,
Case 1:19-mc-91288-PBS Document1 Filed 05/13/19 Page 2 of 5

or tribunal before which a matter is pending, together with
a copy of the notices sent pursuant to paragraphs 2(c) and
2(d) of this Order, the client's or clients' place of
residence, and the case caption and docket number of the
client's or clients' proceedings;

b) resign as of the effective date of the temporary
suspension all appointments as guardian, executor, |
administrator, trustee, attorney-in-fact, or other
fiduciary, attaching to the resignation a copy of the
notices sent to the wards, heirs, or beneficiaries pursuant
to paragraphs 2(c) and 2(a) of this Order, the place of
residence of the wards, heirs, or beneficiaries, and the
case caption and docket number of the proceedings, if any;

c). provide notice to all clients and to all wards,
heirs, and peneficiaries that the lawyer has been
temporarily suspended; that he is disqualified from acting
as a lawyer after the effective date of the temporary
suspension; and that, if not represented by co-counsel, the
client, ward, heir, or beneficiary should act promptly to
substitute another lawyer or fiduciary or to seek legal
advice elsewhere, calling attention to any urgency arising
from the circumstances of the case;

d) provide notice to counsel for all parties (or, in

the absence of counsel, the parties) in pending matters
Case 1:19-mc-91288-PBS Document1 Filed 05/13/19 Page 3 of 5

that the lawyer has been temporarily suspended and, as a
consequence, is disqualified from acting as a lawyer after
the effective date of the temporary suspension;

e) make available to all clients being represented
in pending matters any papers or other property to which
they are entitled, calling attention to any urgency for
obtaining the papers or other property;

£) refund any part of any fees paid in advance that
have not been earned; and

g) close every IOLTA, client, trust or other
fiduciary account and properly disburse or otherwise
transfer all client and fiduciary funds in his possession,
custody or control.

All notices required by this paragraph shall be served by
certified mail, return receipt requested, ina form approved by
the Board.

3. Within twenty-one (21) days after the effective date
of entry of this Order, the lawyer shall file with the Office of
the Bar Counsel an affidavit certifying that the lawyer has
gully complied with the provisions of this Order and with bar
disciplinary rules. Appended to the affidavit of compliance
shall be: |

a) a copy of each form of notice, the names and

addresses of the clients, wards, heirs, beneficiaries,
Case 1:19-mc-91288-PBS Document1 Filed 05/13/19 Page 4 of 5

attorneys, courts and agencies to which notices were sent,
and all return receipts or returned mail received up to the
date of the affidavit. supplemental affidavits shall be
‘filed covering subsequent return receipts and returned
mail. Such names and addresses of clients shall remain
confidential unless otherwise requested in writing by the
lawyer or ordered by the court;

b) a schedule showing the location, title and account
number of every bank account designated as an IOLTA,
client, trust or other fiduciary account and of every
account in which the lawyer holds or held as of the entry
date of this Order any client, trust or fiduciary funds; —

c) a schedule describing the lawyer's disposition of
all client and fiduciary funds in the lawyer's possession,
custody or control as of the entry date of this Order or
thereafter;

d) such proof of the proper distribution of such
funds and the closing of such accounts as has been
requested by the bar counsel, including copies of checks
and other instruments;

e) a list of all other state, federal and
administrative jurisdictions to which the lawyer is
admitted to practice; and

f) the residence or other street address where
Case 1:19-mc-91288-PBS Document 1 Filed 05/13/19 Page 5of5

communications to the lawyer may thereafter be directed.
The lawyer shall retain copies of all notices sent and shall
maintain complete records of the steps taken to comply with the
notice requirements of S.J.C. Rule 4:01, § 17.

4, Within twenty-one (21) days after the effective date
of this Order, the lawyer shall file with the Clerk of the
Supreme Judicial Court for suffolk County:

a) a copy of the affidavit of compliance required by
paragraph 3 of this Order; |

b) a list of all other state, federal and
administrative jurisdictions to which the lawyer is
admitted to practice; and

c) the residence or other street address where
communications to the lawyer may thereafter be directed.

By the Court, (Cypher, J.

cy

Assistant Clerk

Entered: nunc pro tunc -
May 3, 2019

A. True Copy

 
